Citation Nr: 1225666	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  97-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph P. McDonald, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from November 1963 to August 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded this claim in December 1998, September 2003, September 2004, December 2005, and May 2008 so that certain due process concerns could be addressed, as well as so additional development of the evidence could be conducted.  

The Board also observes that, as part of its May 2008 remand, it was determined that a raised claim for an increased rating for the Veteran's service-connected rheumatoid arthritis was intertwined with the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The May 2008 Board remand therefore instructed the RO/AMC to readjudicate the Veteran's claim for an increased rating for the service-connected rheumatoid arthritis.  This was accomplished in a July 2010 Supplemental Statement of the Case (SSOC).  A RO rating decision dated in December 2011 also continued the zero percent rating in effect for the service-connected rheumatoid arthritis.  The Veteran did not appeal this decision.  Therefore, this matter is no longer before the Board for appellate adjudication.  


FINDINGS OF FACT

1.  The Veteran is service-connected for tinnitus, rated as 10 percent disabling; and for rheumatoid arthritis and left ear hearing loss, both rated noncompensably disabling.  The disabilities result in a combined disability rating of 10 percent.

2.  The most probative, i.e., competent and credible, medical and other evidence of record indicates the Veteran's service-connected disabilities do not render him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim. 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the Veteran was advised of the information and evidence necessary to substantiate his claim for a TDIU by a letter sent to the Veteran in October 2004.  Although the notice was provided after the initial adjudication of the Veteran's claim in February 1997, the claim was subsequently readjudicated in June and December 2006, October 2007, and July 2010 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Although the Veteran was not apprised of the criteria for assignment of an effective date, in the event of award of the benefit sought, per Dingess, the Board finds that the Veteran has not been prejudiced in this regard, as the record reflects that he had actual notice of such criteria as such was supplied the Veteran as part of a March 2006 SSOC.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for TDIU.  All available records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Records from the Social Security Administration (SSA) were also obtained and reviewed.  Accordingly, there are no additional records that the Veteran has identified that VA should attempt to obtain.  38 C.F.R. § 3.159(c), (e).

VA examinations with respect to the claim were obtained in June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they were predicated on a reading of the relevant medical records in the Veteran's claims file.  The medical professionals who supplied the June 2011 opinions considered all of the pertinent evidence of record, to include the Veteran's records and his statements, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his attorney throughout the course of this appeal by providing them with a SOC (Statement of the Case) and SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United States Court of Appeals for Veterans Claims held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

If a veteran is unemployable due solely to service-connected disabilities, but does not meet the schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed. R. Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed. R. Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board observes that the Veteran is in receipt of service connection for tinnitus, rated as 10 percent disabling (see February 2012 RO rating decision, found in the Veteran's electronic Virtual VA folder), and for rheumatioid arthritis and left ear hearing loss, both rated as zero percent disabling.  The disabilities result in a combined disability rating of 10 percent.  38 C.F.R. § 4.25 (2011).  Thus, the Veteran does not satisfy the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

Still, a total disability rating for compensation may nevertheless be assigned where the schedular rating for the service-connected disability is less than 100 percent when it is found that the service-connected disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, here, the issue is whether his service-connected tinnitus, rheumatoid arthritis, and/or his left ear hearing loss alone preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a September 1996 letter, a private physician K.R., MD, commented that the Veteran "is permanently/totally disabled from his usual and customary occupation," based on diagnoses of major depression and rheumatoid arthritis. 



In a November 1996 letter to the RO, the Veteran stated that while it appeared his rheumatoid arthritis was currently in remission, it affected his ankles, knees, hips, wrist, shoulders, and elbows.  He also indicated that he had been diagnosed with osteoarthritis and had an appointment with a neurologist to determine if he had a nerve disease.  He claimed that he could only walk 100 feet before resting and had trouble sleeping due to the pain.  The Veteran stated that he had had no income since July 1996. 

Review of December 1996 VA general medical and joints examination reports indicate that the Veteran was able to extend the joints of both hands well.  The Veteran arrived at the examinations in a wheelchair, although he stated that he could walk 100 feet with crutches.  The examiner determined that the Veteran was "unemployable due to rheumatoid arthritis of both hands and bulging lumbar intervertebral disks."  As noted, service connection is in effect for rheumatoid arthritis but not for a lumbar spine disability. 

The report of a December 1996 VA mental disorders examination includes a diagnosis of major depression.  The examiner commented that the Veteran was unable to obtain or retain employment, and that he had severe impairment in social and industrial functioning.  

A July 1997 affidavit from K.R., MD, indicates that the Veteran was terminated in September 1995 by AT&T as part of a reduction in workforce, and that the Veteran had subsequently experienced a severe flare-up of his rheumatoid arthritis that caused his motor skills to become severely limited. 

An undated letter from K.R. indicates that the Veteran was "permanently and totally disabled, and is not employable," based upon his diagnoses of major depression, osteoarthritis, rheumatoid arthritis, and fibromyalgia/myofacial pain/chronic fatigue syndrome.  The Board notes here that service connection is not in effect for major depression or fibromyalgia/myofacial pain/chronic fatigue syndrome.



In August 1997 correspondence (a typewritten attachment to a supplied VA Form 21-8940), the Veteran indicated that he last worked full time in September 1996.  He mentioned that he had a college education and was working on a Master's degree.  The Veteran also reported that he worked for AT&T for thirty years but left in 1996 because of his disability.  He added that he had not tried to obtain other employment since he became too disabled to work.  

As part of a VA general medical examination report dated in August 1997 the Veteran reported losing his job in 1995 due to "continuous problems with his hands, back, shoulder, and finger."  The supplied diagnoses included a history of rheumatoid arthritis per the Veteran's history, history of fibromyalgia syndrome, myofascial pain syndrome, chronic fatigue syndrome per the Veteran's history, and a history of anxiety and depression.  The examining physician, who reviewed the Veteran's medical history, determined that "it seems like the patient's condition is getting worse."  He explained:

Now he is unable to work or hold any jobs.  His walking is restricted by using crutches and a wheelchair.  His power in the extremities is getting weaker and more painful.  He has increased fatigability also.  After observation, it seems like the patient is disabled and is unemployable. 

The Veteran received VA outpatient treatment for his service-connected rheumatoid arthritis in 1997 and 1998.  He also received treatment from the above-mentioned private physician, Dr. K.R., for his service-connected rheumatoid arthritis from 1996 to 1998. 

A March 1998 VA medical examination by a private physician F.F., MD, indicates that there was no evidence of active rheumatoid arthritis and no deformities that suggested previous rheumatoid arthritis.  However, he mentioned that there was evidence of fibromyositis, myofascial pain syndrome, and chronic fatigue syndrome.  In a June 2001 letter, Dr. F.F. stated that these medical conditions were most likely not related to the rheumatoid arthritis. 

A November 2001 VA joints examination report reveals that the Veteran complained of stiffness, weakness, and chronic pain in "almost all the joints" and in the soft tissues surrounding the joints.  He reported increased symptoms with activity.  The Veteran informed the examiner that he used self-help pain manuals, relaxation, moderate activity, and church to manage the pain.  He reported using a cane, walker, crutches, and an electric wheelchair during flare-ups.  The diagnoses included fibromyalgia with myofascial pain syndrome, degenerative disc disease of the lumbar spine, degenerative joint disease of the thoracic spine, and degenerative joint disease of the shoulders.  The examiner noted that there was no evidence of tophi, synovitis, joint surface erosions, demineralization, or any joint deformities.  He opined that the Veteran did not have chronic or active rheumatoid arthritis. 

In an October 2005 affidavit, the Veteran stated that he was "currently unable to work at any job available in the national economy," and that the primary reason was because of the "extreme pain and difficulty that rheumatoid arthritis has produced."  He further stated that the SSA found him to be disabled in 1998 "because of my rheumatoid arthritic condition." 

In May 2006, the RO received the Veteran's SSA records.  These records indicate that the Veteran was determined to be disabled in January 1998 due to major depressive disorder (primary diagnosis) and fibromyalgia (secondary diagnosis).  Neither of these listed disorders are service-connected.  An October 1997 note by a physician states that "his activities demonstrate that he is highly functional."  These records also contain references to a "hypochondriacal tendency" and an "extreme somatoform disorder."  In addition, they contain a September 1997 correspondence from F.S., MA, that indicates the Veteran left AT&T in September 1995 because of "lay-offs."

In an October 2006 letter to the Veteran's attorney, T.A.K., DC, indicated that he had examined the Veteran in September 1996 and reviewed "two binders of medical information which contained [the Veteran's] medical history."  The Veteran was noted to have complained of "systemic joint pain."  He was unable to stand still, and was able to sit 10-15 minutes before needing to move.  He indicated that it took him two to three hours in the morning to "loosen up."  The Veteran reported having flare-ups every 60 days, with each episode lasting five to 14 days.  During a flare-up, he claimed to be unable to walk more than a quarter of a mile.  Normally, he added, he could walk one half of a mile.

T.A.K. opined that there was a loss of range of motion in the Veteran's bilateral shoulder abduction, bilateral elbow pronation, bilateral hip internal rotation, and bilateral knee flexion.  He stated that "[i]n my opinion, [the Veteran] has a 60% impairment according to the schedule of ratings, section 4.71a for 'severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.'"   He further noted that the Veteran had been diagnosed with rheumatoid arthritis, and that he continued to suffer from tinnitus.  He added that the Veteran had a depressive disorder which was aggravated by his physical condition.  T.A.K. opined that the Veteran's "advanced age, in combination with his service connected conditions [he is not service connected for a depressive disorder] prevent him from pursuing and holding gainful employment, including both light and sedentary vocations."  He added that the Veteran's rheumatoid conditions limited his ability to push, pull, stand, walk, sit, and to engage in repetitive fine motor skill activity.  

In October 2006 correspondence, the Veteran's attorney noted that the Veteran had been engaged in sedentary work, and that his last position at AT&T was Product Developer.  He stated that "[c]oncentration and attention are vital in sedentary and light work," and that "[w]hen pain is present, concentration is diminished and therefore, vocational success at light or sedentary activities is unrealistic."  He added that the Veteran had been released from his employment as part of a work force reduction in 1995.  

In a January 2007 addendum to his October 2006 report, T.A.K. opined that the Veteran had "a 70 percent impairment of the whole person," thereby precluding him from gainful employment.  He stated that the Veteran's rheumatoid arthritis limited his ability to engage in repetitive fine motor skill activity, as well as his ability to push, pull, stand, walk, and sit. 

The Veteran was afforded a VA joints examination in August 2008, at which time the diagnoses included mild bilateral impingement syndrome/bursitis of the shoulders, mild degenerative joint disease of the shoulders, mild degenerative joint disease of the hips, mild to moderate degenerative joint disease of the knees, mild osteoarthritis of the hands and wrists, and mild osteoarthritis of the elbows.  The examiner also noted that the Veteran had a significant depressive component due to his symptoms which may also contribute to the level of his disability.  The examination report, of note, did not supply an opinion concerning the effects on the Veteran's variously-listed physical/psychiatric disorders on his employability.

The report of an August 2008 VA social and industrial survey shows that the examiner observed that the Veteran was service-connected for rheumatoid arthritis and left ear hearing loss, both noncompensably rated.  Other disabilities were noted to include fibromyalgia.  The Veteran drove himself to the interview.  The Veteran reported working for the same employer for a period in excess of 31 years, until 1998.  He told the examiner that he had earned a four year college degree, but had not completed a masters degree.  Regarding his employment which ended in 1998, the Veteran noted that he accepted an "early retirement" at the age of 56.  The Veteran acknowledged that he did not accept his early retirement due to his service-connected disabilities.  

The Veteran was most recently examined for his service-connected disabilities, and to determine their affect on his employability, in June 2011.  The VA audio examination report shows that the examining audiologist reviewed the Veteran's claims folder, to include the medical records.  She also commented on particular medical findings of record.  The Veteran complained of both bilateral hearing loss and tinnitus.  As noted, service connection for tinnitus was granted by the RO in February 2012.  After diagnosing bilateral sensorineural hearing loss, the examiner opined that the Veteran's hearing loss should have little impact on the Veteran's ability to gain or maintain substantially gainful employment.  She added, however, that the Veteran should not work in an environment that required him to rely on his hearing, such as a job in telemarketing.  

The report of the June 2011 VA joints examination shows that this examiner also had an opportunity to review the Veteran's claims folder, including medical/examination records.  The examiner indicated that he was asked to distinguish the possible degrees of impairment due to exacerbation of his [service-connected] rheumatoid arthritis from that of his [nonservice-connected] osteoarthritis and fibromyalgia.  The Veteran reported that he had last worked in 1998, at which time he quit due to deteriorating health.  The examiner observed that at an earlier 2008 VA examination report showed that the Veteran had reported taking an early retirement with benefits.  After examining the Veteran, the supplied diagnoses included bilateral shoulder "AC" (acromioclavicular) artropathy with bursitis, bilateral hip trochanteric bursitis, mild bilateral knee osteoarthritis, mild osteoarthritis of the wrists, and bilateral elbow epicondylitis.  The examiner commented that there were no signs or symptoms reported for acute rheumatological findings or exacerbatations.  The examiner added that the diagnoses were consistent with primary osteoarthritic changes.  The examiner opined that the Veteran should be able to perform a sedentary job, or mildly exerting job, consistent with his skill set and training.  

The relevant evidence establishes that the Veteran has nonservice-connected as well as service-connected disabilities that apparently impact his joints.  While K.R.'s September 1996 and July 1997 opinions and the December 1996 and August 1997 VA reports suggest that the Veteran's rheumatoid arthritis symptoms affect his joints and have caused some interference with his ability to work, these documents indicate that this disorder appears to be only one factor among at least several - namely, fibromyalgia, myofascial pain syndrome, chronic fatigue syndrome, major depressive disorder, and residuals of lumbar disc surgery - that have contributed to the Veteran's inability to continue to work.  See Hatlestad.  It is also pertinent to note that the SSA found the Veteran to be disabled in 1998 due to fibromyalgia and major depressive disorder, both of which are not service connected.  

The relevant medical evidence is also somewhat conflicting on the degree of overall functional impairment that is present attributable to the Veteran's joints.  The Board notes that a VA examiner in November 2001 performed a thorough examination and concluded there was no evidence of acute or chronic rheumatoid arthritis and instead diagnosed fibromyalgia with myofascial pain syndrome, degenerative disc disease of the lumbar spine, degenerative joint disease of the thoracic spine, and degenerative joint disease of the shoulders, which are all nonservice connected.  Although T.A.K.'s October 2006 examination report notes limitation of motion in several joints, he did not indicate whether these findings were objectively confirmed by swelling, spasm, or satisfactory evidence of painful motion as required by the regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Furthermore, while T.A.K. performed a thorough examination, his report and addendum appear to contain contradictory findings.  It is not clear from the October 2006 report whether the Veteran's musculoskeletal impairment is due to active or chronic rheumatoid arthritis.  However, his January 2007 addendum states that the Veteran is unable to work solely due to rheumatoid arthritis. 

The T.A.K. January 2007 addendum findings also contradict the findings set out as part of the VA joints examination which was conducted in June 2011.  The examiner then, after reviewing the complete medical record, unlike any of the earlier-mentioned private medical professionals had had a chance to do, opined that there were no signs or symptoms for acute rheumatological findings or exacerbations.  He did comment that various joints showed osteoarthritic pictures.  

The record also contains conflicting evidence as to why the Veteran quit working.  The Veteran stated in August 1997 correspondence that he left AT&T in 1996 because of his rheumatoid arthritis and that he had not tried to obtain other employment.  He gave a history to the August 1997 VA examiner that he lost his job in 1995 due to problems with his hands, back, shoulders, and fingers.  However, K.R.'s July 1997 affidavit indicates that the Veteran reported being terminated in September 1995 by AT&T as part of a reduction in force.  The affidavit states that the Veteran experienced a severe flare-up of his rheumatoid arthritis subsequent to the reduction in force.  Similarly, a September 1997 correspondence from F.A. indicates the Veteran reported leaving AT&T in September 1995 because of "lay-offs."  Also, the Veteran's attorney, as part of an October 2006 letter, claimed that the Veteran lost his job as part of a work force reduction.  The Veteran also, as pointed out by the VA joints examination examiner in June 2011, reported at that time that he had last worked in 1998, at which time he quit due to deteriorating health.  The examiner observed that at an earlier 2008 VA examination the Veteran had reported taking an early retirement with benefits.  As noted, the Veteran has also indicated throughout the course of this appeal that he took an early retirement with full benefits.  In essence, while the Veteran asserts that his service-connected disabilities, and the severity associated with them, cause him to be unable to work, as above mentioned, he has also indicated other contrary reasons for why he is not working (i.e., part of a work force reduction, took early retirement, etc.).  Thus, to this point the Board finds the Veteran not to be credible.  

The Board also finds, after weighing the medical evidence in this case, the opinions supplied by the VA examiners in June 2011 to be more persuasive on the issue of the Veteran's employability than the above-mentioned opinions (including those supplied in September (private) and December (VA) 1996, August 1997 (VA), and October 2006 (private) for several reasons.  The Board finds particularly noteworthy that all of these above-cited opinions, which found the Veteran to be unemployable, in each instance, attributed the unemployability, at least in part, to a nonservice-connected disability.  Also, the October 2006 opinion added that the Veteran could not work, at least in part, due to his "advanced age."  Such is, by regulation, not to be considered.  See 38 C.F.R. § 3.340(a).  

In contrast, the VA examiners in June 2011 offered their respective opinions following having had an opportunity to review the Veteran's complete medical record, and conducting appropriate examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  The June 2011 VA examination reports also included a complete rationale for the conclusions reached, unlike contained in the other cited medical records.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Therefore, the Board finds the June 2011 VA opinions more persuasive than that of the other above-mentioned ones, and assigns them more probative weight as to the issue of the Veteran's employability than it does to the other opinions and to the Veteran's own assertions.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that, it is the Board's duty to assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another).  Thus, the Board concludes that the preponderance of the evidence in this case is against the claim for TDIU.  See Gilbert, 1 Vet. App. at 54.

In so concluding, the Board notes that the Veteran was found totally disabled by the SSA effective in 1995.  Although VA is required to consider the SSA's findings, VA is not bound by their conclusions.  Adjudication of VA and Social Security claims is based on different laws and regulations.  Further, and of significant note, review of records obtained from SSA show that the award of disability benefits was based on nonservice-connected disorders (i.e., major depressive disorder and fibromyalgia).


ORDER

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


